                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


TYWAUN COAKLEY,

                    Petitioner,

                                               CASE NO. 2:19-CV-10241
v.                                             HON. NANCY G. EDMUNDS

JOHN CHRISTIANSEN,

                Respondent.
_____________________________/

                                     JUDGMENT

      The above-entitled matter having come before the Court on a Petition for a Writ of

Habeas Corpus, the Honorable Nancy G. Edmunds, United States District Judge, presiding,

and in accordance with the Opinion and Order entered on this date;

      IT IS ORDERED AND ADJUDGED that the Petition for a Writ of Habeas Corpus is

DENIED and DISMISSED WITH PREJUDICE.




                                               s/ Nancy G. Edmunds
                                               NANCY G. EDMUNDS
                                               UNITED STATES DISTRICT JUDGE

Dated: June 3, 2021
